Wendell L. Griffen, Judge, concurring. I agree that we should affirm the revocation of appellant’s suspended sentence, and write this concurring opinion to elaborate on the harm posed by appellant’s counsel, Heather Patrice Hogrobrooks, in her persistent refusal to comply with the abstracting rule. By my count, this is the fifth reported decision in two years where an appellate court has found Hogrobrooks to have filed a flagrantly deficient abstract. Four of the cases (including this one) involved criminal appeals; one appeal arose from a civil judgment. See Allen v. Routon, 57 Ark. App. 137, 943 S.W.2d 605 (1997). A lawyer who knowingly violates court rules so as to expose her clients to summary adverse consequences does a disservice to her clients and is harmful to the administration of justice. That Hogrobrooks did so in this case, given her history, while brazenly accusing the investigating officer, prosecutor, the magistrate who issued a search warrant, and the trial judge of misconduct, conspiracy to obstruct justice, and bias, is sheer hypocrisy. I fully support the decision to again refer Hogrobrooks to the Supreme Court Committee on Professional Conduct because she knowingly refused to abstract properly, despite the adverse consequences to her clients and the judicial process. One wonders how many trusting litigants must be victimized by her combative incompetence, and how long our disciplinary system will leave them at her whim.